Citation Nr: 1021216	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The Veteran served on active duty from May 1945 to February 
1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the Veteran's request to reopen a 
previously denied claim for service connection for a heart 
disorder.  The RO also denied service connection for 
residuals of pneumonia.

In a November 2009 decision, the Board found that new and 
material evidence had been received, and granted reopening of 
claims for service connection for a heart disorder and 
residuals of pneumonia.  The Board then remanded those 
reopened claims for the development of additional evidence.  
The Board is satisfied that there has been substantial 
compliance with the remand directives.  The Board will 
proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While further delay is regrettable the Board notes that 
additional development is needed.

In November 2009 the Board reopened the claims for service 
connection for heart disease and residuals of pneumonia and 
remanded the case for additional development.  It was 
requested that the Veteran be examined by a physician and 
medical opinions provided.  While a VA examination was 
conducted in January 2010, the examination was conducted by a 
physician's assistant, although the examination was signed by 
a physician.  It is not clear whether it was the physician's 
assistant, or the physician, who provided the opinions 
concerning whether Veteran's claimed conditions are related 
to service.  In addition, no rationale was provided as to why 
the Veteran's pulmonary hypertension is not related to the 
pneumonia in service.

In addition, it was noted that pulmonary function studies 
were to be provided to the RO/AMC separately.  Review of the 
claims file fails to reveal that these studies were ever 
forwarded to the RO/AMC.  These test results should be 
obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the results of the pulmonary 
function studies referred to on the 
January 2010 VA examination report and 
associated them with the claims file. 

2.  Thereafter, forward the claims file to 
the physician who co-signed the January 
2010 VA examination (K.M., M.D.).  The 
physician should review the claims file 
and provide answers to the following 
questions.  

a.	Does the Veteran suffer from any 
current respiratory disorder as a 
result of her pneumonia in service?
b.	Please provide the reasoning behind 
the opinion that the Veteran's 
pulmonary hypertension is not due to 
the pneumonia in service.
c.	Is any current heart condition or 
pulmonary hypertension related to the 
pneumonia or heart murmur noted in 
service?

Please provide the rationale for the 
opinions provided.  If the physician is 
not available, the claims file should be 
referred to another physician to obtain 
the requested opinions.  If the examiner 
finds that a new examination is needed to 
respond to the questions, one should be 
authorized.

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



